Exhibit 10.25

 

 

LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT

 

effective as of January 1, 2004

 

between

 

AES EASTERN ENERGY, L.P.

as Borrower

 

and

 

THE AES CORPORATION

as L/C Provider

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

INTERPRETATION

 

 

 

 

Section 1.01.

Defined Terms

 

Section 1.02.

Other Interpretive Provisions

 

 

 

 

ARTICLE 2

LETTERS OF CREDIT

 

 

 

 

Section 2.01.

Commitment to Lend

 

Section 2.02.

Evidence of Indebtedness

 

Section 2.03.

Payments by the Borrower

 

Section 2.04.

Permitted Subordinated Indebtedness Designation

 

Section 2.05.

Letters of Credit and Cash Collateral Agreements

 

Section 2.06.

Reimbursement to L/C Provider

 

Section 2.07.

Obligations Absolute

 

 

 

 

ARTICLE 3

CONDITIONS TO EXTENSIONS OF CREDIT

 

 

 

 

Section 3.01.

Conditions to the Initial Extension of Credit

 

 

 

 

ARTICLE 4

FEE

 

 

 

 

Section 4.01.

Commitment Fee.

 

Section 4.02.

Computation of Fee

 

 

 

 

ARTICLE 5

MISCELLANEOUS

 

 

 

 

Section 5.01.

Notices and Deliveries.

 

Section 5.02.

Amendments: Waivers

 

Section 5.03.

No Third Parties Benefited

 

Section 5.04.

Governing Law

 

Section 5.05.

Judicial Proceedings; Waiver of Jury Trial

 

Section 5.06.

Severability of Provisions

 

Section 5.07.

Counterparts

 

Section 5.08.

Successors and Assigns

 

 

i

--------------------------------------------------------------------------------


 

LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT

 

This Letter of Credit and Reimbursement Agreement (this “Agreement”), is made on
February 12, 2004 and effective as of January 1, 2004 (the “Agreement Date”),
between AES EASTERN ENERGY, L.P., as Borrower (the “Borrower”), and THE AES
CORPORATION, as L/C Provider (the “L/C Provider”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower has requested that the L/C Provider cause, from time to
time, the issuance of Letters of Credit (as defined below) or the posting of
Cash Collateral (as defined below) to satisfy certain obligations arising in
connection with the Borrower’s sale of electricity.

 

WHEREAS, the L/C Provider has agreed to and will cause the issuance of Letters
of Credit or the posting of Cash Collateral from time to time, subject to the
execution and delivery of this Agreement and the terms and conditions hereof.

 

NOW THEREFORE, in consideration of the agreements herein, the parties hereto
agree as follows:

 

ARTICLE 1

 

INTERPRETATION

 

Section 1.01.     Defined Terms.  Each capitalized term used herein and not
otherwise defined herein shall have the meaning assigned to such term in
Appendix A to the Participation Agreement (Kintigh A-1), dated as of May 1,
1999, as amended on or before the Agreement Date (and as amended, supplemented
or otherwise modified after the Agreement Date) (“Appendix A”), among the
Borrower, as Lessee, Kintigh Facility Trust A-1, as Owner Trust, DCC Project
Finance Fourteen, Inc., as Owner Participant, Bankers Trust Company, as
Indenture Trustee, and Bankers Trust Company, as Pass Through Trustee, and the
principles of interpretation set forth in such Appendix A shall apply to such
definitions.  As used herein, the term “Operative Documents” shall refer not
only to the plural of such term as defined in such Appendix A but shall also
refer to each Other Operative Document as such term is defined in such Appendix
A.  For the purposes of this Agreement:

 

“AES Costs” means all costs incurred by the L/C Provider in connection with the
issuance, modification or amendment of any Letter of Credit, the execution,
delivery, modification or amendment of  any Cash Collateral Agreement, a drawing
under such Letter of Credit, a drawing under such Cash Collateral Agreement, and
all other costs incurred by the L/C Provider in connection with this Agreement,
such Letter of Credit or such Cash Collateral Agreement, including without
limitation any fees, interest costs, reimbursement obligations and other
expenses incurred by the L/C Provider in connection with any Letter of Credit or
Cash Collateral or any drawing thereon or in connection with its maintenance of
commitments from Letter of Credit issuers sufficient to enable the L/C Provider
to satisfy its obligations hereunder, but without duplication for the fees paid
by Borrower to the L/C Provider pursuant to Section 4.01 of this Agreement.

 

--------------------------------------------------------------------------------


 

“Appendix A” has the meaning assigned to that term in the initial paragraph of
this Section 1.01.

 

“Applicable Law” means (a) all applicable common law and principles of equity
and (b) all applicable provisions of all constitutions, statutes, rules,
regulations and orders of governmental bodies.

 

 “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close.

 

“Cash Collateral” means any cash collateral posted (pursuant to a Cash
Collateral Agreement) by the L/C Provider pursuant to Section 2.05 to support
certain obligations of the Borrower related to the sale of power from the
Borrower’s power generating facilities.

 

“Cash Collateral Agreement” means any agreement, in form and substance
reasonably satisfactory to the Borrower, the L/C Provider and the beneficiary of
such Cash Collateral Agreement, pursuant to which Cash Collateral is pledged to
such beneficiary or its designee to support certain obligations of the Borrower
related to the sale of power from the Borrower’s power generating facilities, as
such agreement may from time to time be amended, modified or extended in
accordance with the terms of this Agreement.

 

“Commitment” means, (i) from the Agreement Date until December 31, 2004, the
obligation to cause the issuance (or cause the continuation, extension,
modification or amendment) of Letters of Credit or to execute and deliver (or
continue, extend, modify or amend) Cash Collateral Agreements in an aggregate
amount no greater than $35,000,000 and, (ii) from January 1, 2005 until the
Maturity Date, the obligation to cause the issuance (or cause the continuation,
extension, modification or amendment) of Letters of Credit or to execute and
deliver (or continue, extend, modify or amend) Cash Collateral Agreements in an
aggregate amount no greater than $25,000,000.

 

“Dollars” and the sign “$” mean lawful money of the United States of America.

 

“Extension of Credit” means (i) causing the issuance of any Letter of Credit, or
causing the amendment or modification of any Letter of Credit having the effect
of extending the stated expiration date thereof, increasing the LC Outstandings
thereunder, or otherwise altering any of the material terms or conditions
thereof or (ii) executing and delivering any Cash Collateral Agreement, or
amending or modifying any Cash Collateral Agreement having the effect of
extending the stated expiration date thereof, increasing the LC Outstandings
thereunder, or otherwise altering any of the material terms or conditions
thereof .

 

“LC Outstandings” means the aggregate of the following (i) for any Letter of
Credit on any date of determination, the maximum amount available to be drawn
under such Letter of Credit at any time on or after such date (assuming the
satisfaction of all conditions for drawing set forth therein) plus (ii) for any
Cash Collateral Agreement on any date of determination, the maximum amount of
Cash Collateral available to be drawn upon at any time on or after such date
(assuming the satisfaction of all conditions for drawing set forth in such Cash
Collateral Agreement).

 

2

--------------------------------------------------------------------------------


 

“Letter of Credit” means any irrevocable standby letter of credit caused to be
issued by the L/C Provider pursuant to Section 2.05 to support certain
obligations of the Borrower related to the sale of power from the Borrower’s
power generating facilities, as such letter of credit may from time to time be
amended, modified or extended in accordance with the terms of this Agreement.

 

“Maturity Date” means December 30, 2005.

 

“Person” means any individual, sole proprietorship, corporation, partnership,
trust, limited liability company, unincorporated organization, mutual company,
joint stock company, estate, union, employee organization, government or any
agency or political subdivision thereof.

 

“Request for Issuance” has the meaning assigned to that term in Section 2.05(a).

 

“Tax” means any Federal, State or foreign tax, assessment or other governmental
charge (including any withholding tax) upon a Person or upon its assets,
revenues, income or profits.

 

“Unreimbursed Drawing” means any drawing under a Letter of Credit that has not
yet been reimbursed by the Borrower to the L/C Provider and any drawing of Cash
Collateral under a Cash Collateral Agreement that has not yet been reimbursed by
the Borrower to the L/C Provider.

 

Section 1.02.     Other Interpretive Provisions.  (a)  Except as otherwise
specified herein, all references herein (i) to any Person shall be deemed to
include such Person’s successors and assigns, (ii) to any Applicable Law defined
or referred to herein shall be deemed references to such Applicable Law or any
successor Applicable Law as the same may have been or may be amended or
supplemented from time to time; and

 


(B)         WHEN USED IN THIS AGREEMENT, THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL REFER TO THIS AGREEMENT AS A
WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND THE WORDS
“ARTICLE”, “SECTION”, “ANNEX”, “SCHEDULE” AND “EXHIBIT” SHALL REFER TO ARTICLES
AND SECTIONS OF, AND ANNEXES, SCHEDULES AND EXHIBITS TO, THIS AGREEMENT UNLESS
OTHERWISE SPECIFIED.


 

ARTICLE 2

 

LETTERS OF CREDIT

 

Section 2.01.     Commitment to Lend.  The aggregate amount of the Commitment
(i) from the date hereof until December 31, 2004 is $35,000,000 and, (ii) from
January 1, 2005 until the Maturity Date is $25,000,000.

 

Section 2.02.     Evidence of Indebtedness.  Each obligation to pay any amount
hereunder shall be evidenced by this Agreement and the records of the L/C
Provider.  The records of the L/C Provider shall be prima facie evidence of such
indebtedness and of all payments made in respect thereof.

 

3

--------------------------------------------------------------------------------


 

Section 2.03.     Payments by the Borrower.  (a)  Time, Place and Manner  All
payments due to the L/C Provider under this Agreement shall be made to the L/C
Provider at such address as the L/C Provider may designate by notice to the
Borrower.

 


(B)         NO REDUCTIONS.  ALL PAYMENTS DUE TO THE L/C PROVIDER AND ALL OTHER
TERMS AND AGREEMENTS TO BE OBSERVED AND PERFORMED BY THE BORROWER HEREUNDER,
SHALL BE MADE, OBSERVED OR PERFORMED BY THE BORROWER WITHOUT ANY REDUCTION OR
DEDUCTION WHATSOEVER, INCLUDING ANY REDUCTION OR DEDUCTION FOR ANY SET-OFF,
RECOUPMENT, COUNTERCLAIM (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) OR
TAX.


 

Section 2.04.     Permitted Subordinated Indebtedness Designation.  The
Commitment hereunder to cause the issuance of Letters of Credit, to execute and
deliver Cash Collateral Agreements, all reimbursements payable pursuant to
Sections 2.06, the Commitment Fee payable pursuant to Section 4.01, and any
other amounts payable hereunder, and all agreements and other obligations of the
Borrower relating hereto, are designated as “Permitted Subordinated
Indebtedness” as such term is used in the Operative Documents.

 

Section 2.05.     Letters of Credit and Cash Collateral Agreements.  (a) 
Subject to the terms and provisions of Section 2.05(b) and Section 3.01 hereof,
the L/C Provider shall cause the issuance of each Letter of Credit (or cause the
stated expiration date thereof to be extended or the terms thereof to be
modified or amended), subject to the limitations of the Commitment, pursuant to
notice by the Borrower to the L/C Provider.  Each such notice (a “Request for
Issuance”) shall specify (i) the date (which shall be a Business Day) of
issuance of such Letter of Credit (or the date of effectiveness of such
extension, modification or amendment) and the stated expiry date thereof (which
shall be no later than the last Business Day occurring on or before the Maturity
Date), (ii) the proposed stated amount of such Letter of Credit, (iii) the name
and address of the beneficiary of such Letter of Credit, (iv) whether such
Letter of Credit should be delivered directly to the beneficiary thereof or to
the Borrower and (v) such other information as shall demonstrate compliance of
such Letter of Credit with the requirements specified therefor in this
Agreement; provided however, that at the option of the L/C Provider, the L/C
Provider may post Cash Collateral pursuant to a Cash Collateral Agreement, in
form and substance reasonably acceptable to the Borrower, the L/C Provider and
the beneficiary of such Cash Collateral, in lieu of causing the issuance of a
Letter of Credit as requested pursuant to the Request for Issuance.  In the
event the L/C Provider elects to so post Cash Collateral pursuant to a Cash
Collateral Agreement, the L/C Provider shall, subject to the limitations of the
Commitment, cause the Cash Collateral Agreement to have the effective date,
stated expiry date and other terms (or cause the stated expiration date thereof
to be extended or the terms thereof to be modified or amended) that are
substantively equivalent to the information and directions contained in the
Request for Issuance delivered by the Borrower to the L/C Provider.

 


(B)         NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (I) THE SUM OF (X)
THE AGGREGATE LC OUTSTANDINGS OF ALL LETTERS OF CREDIT AND ALL CASH COLLATERAL
AGREEMENTS OUTSTANDING AT ANY TIME DURING THE TERM OF SUCH LETTERS OF CREDIT AND
CASH COLLATERAL AGREEMENTS AND (Y) THE AGGREGATE PRINCIPAL AMOUNT OF
UNREIMBURSED DRAWINGS OUTSTANDING AT SUCH TIME, SHALL NOT EXCEED THE
THEN-CURRENT COMMITMENT; (II) THE STATED EXPIRATION DATE OF ANY LETTER OF CREDIT
OR CASH COLLATERAL AGREEMENT SHALL NOT EXTEND PAST DECEMBER 31, 2004 IF AND TO
THE EXTENT THAT (X) THE AGGREGATE LC OUTSTANDINGS OF ALL LETTERS OF CREDIT AND
ALL CASH COLLATERAL AGREEMENTS

 

4

--------------------------------------------------------------------------------


 


OUTSTANDING AT ANY TIME AFTER DECEMBER 31, 2004 AND (Y) THE AGGREGATE PRINCIPAL
AMOUNT OF UNREIMBURSED DRAWINGS OUTSTANDING AT SUCH TIME, WOULD EXCEED THE
THEN-CURRENT COMMITMENT AFTER DECEMBER 31, 2004; AND (III) THE STATED EXPIRATION
DATE OF ANY LETTER OF CREDIT OR CASH COLLATERAL AGREEMENT SHALL NOT EXTEND PAST
THE MATURITY DATE.

 

Section 2.06.     Reimbursement to L/C Provider.  The Borrower hereby agrees to
pay to the L/C Provider, on demand made by the L/C Provider to the Borrower, on
and after each date on which the L/C Provider shall pay any amount in respect of
the Letter of Credit issued at the request of the Borrower (or in respect of the
Cash Collateral Agreement executed and delivered by the L/C Provider, at its
option, in lieu of the Letter of Credit which was requested by the Borrower), an
amount equal to the aggregate AES Costs incurred and not theretofore reimbursed
by Borrower hereunder through the time of demand; provided, however, that if,
pursuant to the Depositary Agreement, the Borrower is not permitted to pay any
such amounts to the L/C Provider on the date of demand therefor, the Borrower
shall pay such amounts, and any additional AES Costs incurred between the date
of demand and the date of actual payment to the L/C Provider, on the first date
thereafter that the Borrower is permitted to pay such amounts pursuant to the
Depositary Agreement.

 

Section 2.07.     Obligations Absolute.  The payment obligations of the Borrower
under this Agreement in respect of any AES Costs shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following circumstances:

 


(A)          ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT;


 


(B)         THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT THAT THE
BORROWER MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY, OR ANY TRANSFEREE, OF ANY
LETTER OF CREDIT OR CASH COLLATERAL AGREEMENT (OR ANY PERSONS FOR WHOM ANY SUCH
BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE L/C PROVIDER OR ANY OTHER
PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREIN OR BY SUCH LETTER OF CREDIT OR CASH COLLATERAL AGREEMENT, OR ANY
UNRELATED TRANSACTION;


 


(C)          ANY STATEMENT OR ANY OTHER DOCUMENT PRESENTED UNDER ANY LETTER OF
CREDIT OR CASH COLLATERAL AGREEMENT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT;


 


(D)         PAYMENT IN GOOD FAITH BY THE ISSUER OF A LETTER OF CREDIT ON BEHALF
OF THE L/C PROVIDER AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE WHICH DOES
NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT;


 


(E)          PAYMENT IN GOOD FAITH BY THE L/C PROVIDER, UNDER A CASH COLLATERAL
AGREEMENT EXECUTED AND DELIVERED BY THE L/C PROVIDER, AGAINST PRESENTATION OF
DOCUMENTATION WHICH DOES NOT COMPLY WITH THE TERMS OF SUCH CASH COLLATERAL
AGREEMENT; OR


 


(F)            ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 3

 

CONDITIONS TO EXTENSIONS OF CREDIT

 

Section 3.01.     Conditions to the Extension of Credit.  The obligation of the
L/C Provider to cause the issuance of any Letter of Credit (or to execute and
deliver any Cash Collateral Agreement) shall be subject to (a) the L/C
Provider’s receipt of the Borrower’s Request for Issuance (or similar request
given in connection with a previously executed and delivered Cash Collateral
Agreement), (b) no Lease Event of Default or Event of Loss, and no event that
with the passage of time or giving of notice or both would constitute a Lease
Event of Default or Event of Loss, shall have occurred and be continuing under
the Operative Documents, and (c) the Borrower shall not be in default with
respect to its obligations under this Agreement, including without limitation
its payment obligations under Section 2.06 and Section 4.01 hereof; provided
further , however, that if the Borrower shall not have paid in full on any Rent
Payment Date (as defined in the Depositary Agreement) the amounts that would
otherwise have been due and payable under Section 2.06 or Section 4.01 on or
before such date but for the terms of the Depositary Agreement, then the
condition precedent in this clause (c) shall not have been satisfied.

 

ARTICLE 4

 

FEE

 

Section 4.01.                             Commitment Fee.

 


(A)                                  COMMITMENT FEE.  THE BORROWER SHALL PAY TO
THE L/C PROVIDER A COMMITMENT FEE (THE “COMMITMENT FEE”) ON THE AVERAGE DAILY
UNUSED AMOUNT OF THE COMMITMENT FOR EACH DAY FROM THE DATE HEREOF THROUGH (AND
INCLUDING) THE MATURITY DATE AT A RATE PER ANNUM OF ONE-HALF OF ONE PERCENT
(0.50%), PAYABLE QUARTERLY IN ARREARS ON EACH RENT PAYMENT DATE, AND ON THE
MATURITY DATE; PROVIDED, HOWEVER, THAT IF, PURSUANT TO THE DEPOSITARY AGREEMENT,
THE BORROWER IS NOT PERMITTED TO PAY ANY SUCH AMOUNTS TO THE L/C PROVIDER ON
SUCH RENT PAYMENT DATE OR THE MATURITY DATE, AS THE CASE MAY BE, THE BORROWER
SHALL PAY SUCH COMMITMENT FEE, TOGETHER WITH ANY COMMITMENT FEE INCURRED BETWEEN
SUCH RENT PAYMENT DATE OR MATURITY DATE AND THE DATE OF ACTUAL PAYMENT TO THE
L/C PROVIDER, ON THE FIRST DATE THEREAFTER THAT THE BORROWER IS PERMITTED TO PAY
SUCH AMOUNTS PURSUANT TO THE DEPOSITARY AGREEMENT.


 


(B)                                 FEE NON-REFUNDABLE.  THE COMMITMENT FEE
PAYABLE UNDER THIS SECTION 4.01 SHALL NOT BE REFUNDABLE IN WHOLE OR IN PART.


 

Section 4.02.                             Computation of Fee.  The Commitment
Fee payable hereunder shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 5

 

MISCELLANEOUS

 

Section 5.01.     Notices and Deliveries.

 


(A)                                  MANNER OF DELIVERY.  ALL NOTICES,
COMMUNICATIONS AND MATERIALS TO BE GIVEN OR DELIVERED PURSUANT TO THIS AGREEMENT
SHALL BE GIVEN OR DELIVERED IN WRITING (WHICH SHALL INCLUDE TELECOPY
TRANSMISSIONS).


 


(B)                                 ADDRESSES.  ALL NOTICES, COMMUNICATIONS AND
MATERIALS TO BE GIVEN OR DELIVERED HEREUNDER SHALL BE GIVEN OR DELIVERED AT THE
FOLLOWING RESPECTIVE ADDRESSES AND TELECOPIER NUMBER AND TO THE ATTENTION OF THE
FOLLOWING INDIVIDUALS OR DEPARTMENTS:


 

(I)                                     IF TO THE BORROWER, TO IT AT:

7725 Lake Road

Barker, New York 14012

Telecopier No.:               (716) 795-3153

Attention:                                         Amy Conley

 

(II)                                  IF TO THE L/C PROVIDER, TO IT AT:

 

1001 North 19th Street, 20th Floor

Arlington, VA 22209

Telecopier No.:               (703) 528-4510

Attention:                                         Kyle Hoffman

 

or at such other address or telecopier number or to the attention of such other
individual or department as the party to which such information pertains may
hereafter specify for such purpose in a notice specifically captioned “Notice of
Change of Address”.

 

Section 5.02.     Amendments: Waivers.  No amendment or waiver of any provision
of this Agreement, and no consent with respect to any departure by the Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the L/C Provider and the Borrower and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

Section 5.03.     No Third Parties Benefited.  Except as expressly provided for
herein, this Agreement is made and entered into for the sole protection and
legal benefit of the Borrower and the L/C Provider, and no other person shall be
a direct or indirect legal beneficiary of, or have any direct or indirect cause
of action or claim in connection with this Agreement.

 

Section 5.04.     Governing Law.  The rights and duties of the Borrower and the
L/C Provider under this Agreement shall, pursuant to New York General
Obligations Law Section 5-1401, be governed by the law of the State of New York.

 

7

--------------------------------------------------------------------------------


 

Section 5.05.     Judicial Proceedings; Waiver of Jury Trial.  Any judicial
proceeding brought against the Borrower with respect to this Agreement may be
brought in any court of competent jurisdiction in the City of New York, and, by
execution and delivery of this Agreement, the Borrower (a) accepts, generally
and unconditionally, the nonexclusive jurisdiction of such courts and any
related appellate court and irrevocably agrees to be bound by any judgment
rendered thereby and (b) irrevocably waives any objection it may now or
hereafter have as to the venue of any such proceeding brought in such a court or
that such a court is an inconvenient forum.  The Borrower hereby waives personal
service of process and consents that service of process upon it may be made by
certified or registered mail, return receipt requested, at its address specified
or determined in accordance with the provisions of Section 5.01(b), and service
so made shall be deemed completed on the third Business Day after such service
is deposited in the mail.  THE BORROWER AND THE L/C PROVIDER HEREBY WAIVE TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY CLAIM HEREUNDER.

 

Section 5.06.     Severability of Provisions.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.  To the extent permitted by Applicable Law, the Borrower hereby
waives any provision of Applicable Law that renders any provision of this
Agreement prohibited or unenforceable in any respect.

 

Section 5.07.     Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.

 

Section 5.08.     Successors and Assigns.  This Agreement is not assignable
without the consent of the non-assigning party.  This Agreement shall not be
binding upon any successors of the parties hereto.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers effective as of January 1, 2004.

 

 

AES EASTERN ENERGY, L.P., as Borrower

 

 

 

By:  AES NY, L.L.C., its general partner

 

 

 

 

 

By

/s/ Amy Conley

 

 

 

Name: Amy Conley

 

 

Title: Vice President and Chief Financial
Officer

 

 

 

 

 

THE AES CORPORATION, as L/C Provider

 

 

 

 

 

By

/s/ Barry Sharp

 

 

 

Name: Barry Sharp

 

 

Title: Vice President and Chief Financial
Officer

 

9

--------------------------------------------------------------------------------